internal_revenue_service number release date index number --------------------- -------------------------------- --------------------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b05 plr-116531-15 date november legend state organization date utility a utility b subsidy a subsidy b program ---------------- --------------------------------- ----------------------- ---------------- -------------------------- -------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------- ---------------------------------------------------------- dear --------------- this letter responds to a letter dated date supplemented by subsequent correspondence submitted by organization’s representatives requesting private letter rulings regarding the proper federal tax treatment of certain payments made by organization to subsidize the cost of installing residential solar photovoltaic pv systems under sec_61 sec_136 and sec_6041 of the internal_revenue_code the code specifically organization requested rulings that the subject payments are not included in the gross_income of residential system owners by reason of exclusion provided under sec_136 of the code and are not subject_to information reporting to such system owners under sec_6041 of the code facts the state statutes established organization on date to support state environmental and economic development objectives through clean energy finance and investment organization oversees two subsidies subsidy a and subsidy b under its program the subsidies are available to residential homeowners whose homes are plr-116531-15 within the service territories of state’s utilities utility a and utility b pursuant to the state statutes program is funded by a surcharge on state ratepayer’s electricity bills these surcharges are collected by utility a and utility b and the utilities remit the collected surcharges to organization which maintains the funds in a separate_account from the funds organization pays eligible contractors who install the residential pv systems for the residential system owners and apply for the subsidies organization screens and evaluates every application_for eligible contractors and approves only ones meeting its criteria organization also screens residential pv system owners to qualify for the subsidies all system owners under program are required to use eligible contractors to install the residential pv systems organization enters into a contract with an eligible_contractor to comply with all of the terms and conditions for receiving the subsidies upon the installation of a system that satisfies certain criteria an eligible_contractor receives a payment from organization to be applied as a reduction in the total price of the system under program organization calculates the subsidy amount based on the pv system’s specifications size and efficiency all of which have a direct impact on the cost of the system the size of the system is intended to generate only the amount of energy to sufficiently service the electrical needs of the system owner to minimize excessive net metering and ensure that eligible contractors do not recommend a system that would be too large for a system owner pursuant to the contract with organization eligible contractors must incorporate into their contracts with the system owners certain terms and conditions imposed by organization as a condition of receiving the subsidies organization is entitled to any renewable energy credits recs and any other tradable energy or environmental related commodity produced or created by the pv systems system owners are also required to install a revenue-grade electric meter monitoring system to monitor the production of recs unlike subsidy b subsidy a requires system owners to meet an energy production target for the first 30-day period to confirm that the system is in operation law analysis gross_income defined sec_61 of the code provides generally that except otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 plr-116531-15 relevant to the inquiry at hand sec_136 provides that gross_income does not include the value of any subsidy provided directly or indirectly by a public_utility to a customer for the purchase or installation of any energy_conservation_measure sec_136 provides that for this purpose the term energy_conservation_measure means any installation or modification primarily designed to reduce consumption of electricity or natural_gas or to improve the management of energy demand with respect to a dwelling_unit as defined in sec_280a describing generally a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit a public_utility is described in sec_136 the legislative_history of sec_136 clarifies that the subsidy need not be provided directly by the public_utility to the customer and that the exclusion applies to the customer to whom a subsidy may be indirectly provided by the utility the statutory requirements for the exclusion of the above described subsidies made by organization from the gross_income of the residential pv system owners are satisfied in the instant circumstances the payments are made for purposes and within the limitations described in sec_136 under the legislative scheme enacted by state as administered through organization the described payments are made directly or indirectly by utility a and utility b satisfying the terms of sec_136 through organization to the residential customers we conclude therefore that the above described subsidies made by organization are excludable from the gross incomes of the residential pv system owners for federal_income_tax purposes under sec_136 of the code information reporting requirements sec_6041 of the code provides in relevant part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year or in the case of such payments made by the united_states the officers or employees of the united_states having information as to such payments and required to make returns in regard thereto by the regulations hereinafter provided for shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 of the treasury regulations regulations provides that except as otherwise provided in sec_1_6041-3 payments for which no return of information is required under sec_6041 and foreign-related items and other plr-116531-15 exceptions every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a salaries wages commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more or b interest including original_issue_discount rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more of this section sec_1_6041-1 of the regulations provides in pertinent part that the return required by subparagraph of this paragraph shall be made on forms and sec_1_6041-1 of the regulations provides in pertinent part that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit thus the term includes the organizations referred to in sec_401 sec_501 sec_501 and sec_521 and in paragraph i of this section the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires organization to report only those payments in excess of dollar_figure includible in a recipient’s gross_income in this case organization’s payments to promote the instillation and use of renewable energy resources are not income to the system owners under sec_61 as a result organization does not have to report the payments under sec_6041 conclusions based on the facts and information submitted and the representations made the following rulings are issued respecting the described subsidy payments made by organization to the residential pv system owners such payments are not income to the recipients under sec_61 of the code but are energy conservation subsidies excluded under sec_136 and organization is not required to report such payments on forms or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2015_1 2015_1_irb_1 plr-116531-15 however when the criteria in section dollar_figure of revproc_2015_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are based upon information and representations submitted by the representatives of organization and accompanied by a penalty of perjury statement executed by organization while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts or transactions described above under any other provision of the code pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to organization’s representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely seoyeon sharon park senior technician reviewer branch office of associate chief_counsel income_tax accounting
